Citation Nr: 9935831	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice connected pension, to include 
extra-schedular pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1966 to April 1969 and from February 1991 to March 1991 
in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for PTSD.  The issue 
was previously before the Board in November 1998 but was 
Remanded for additional development.  This matter also arises 
from a May 1998 rating decision of the RO which determined 
that the veteran was not entitled to a nonservice connected 
pension, including extra-schedular entitlement under the 
provisions of 38 C.F.R. § 3.321(b)(2).  In August 1999, the 
veteran testified at a hearing before a member of the Board 
sitting at Montgomery, Alabama.  During his hearing he raised 
the issue of service connection for a fungus infection.  This 
issue ahs not been developed for appellate consideration and 
is referred to the RO for appropriate action.  

The issue of entitlement to a nonservice connected pension, 
including extra-schedular entitlement under the provisions of 
38 C.F.R. § 3.321(b)(2) will be addressed in the Remand 
portion of this decision.


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be determined is whether 
the veteran has submitted a well-grounded claim for 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. Specifically, he reported having 
experienced certain stressors during his period of active 
service in the Republic of Vietnam.  The veteran's DD-214 
shows that his military occupational specialty (MOS) was a 
light vehicle driver.  During his testimony before the Board 
in August 1999, the veteran asserted that he was in a truck 
wherein he came under sniper fire and rocket fire on several 
occasions. He stated that he was assigned to the 23rd S&T 
Battalion.  The veteran's stressors were said to include 
coming under sniper fire and rocket fire on several 
occasions; witnessing his assistant driver named Jones being 
killed when riding next to him while driving in the Dracula 
Valley, in Chi Lai, in 1968, when they were fired upon by the 
enemy; and losing several other friends and acquaintances in 
combat.

A VA psychiatric examination was conducted in February 1997.  
The diagnosis was severe PTSD.  He was noted to continue to 
have no sleep at all sometimes, severe nightmares, 
flashbacks, and bad dreams.  He was also said to wake up 
sweating and to fight in his sleep.

To summarize, the most recent VA psychiatric examination 
revealed a diagnosis of severe PTSD which based on the 
inservice stressors as reported by the veteran.  Accordingly, 
the Board finds that the veteran's claim for entitlement to 
service connection for PTSD is plausible and therefore well 
grounded within the meaning of 38 U.S.C.A. §  5107(a) (West 
1991).


ORDER

The veteran's claim for entitlement to service connection for 
PTSD is well grounded, and to this extent only, the claim is 
granted.


REMAND

The veteran's claim for entitlement to service connection for 
PTSD and pension benefits are well grounded.  If the claim is 
well grounded, the merits of the claim will be evaluated 
after the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.  

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the 
claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  38 C.F.R. § 3.304(f).  The RO has not had the 
opportunity to review the revised regulation in conjunction 
with the veteran's claim for PTSD.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

The veteran has stated that he was assigned to the 23rd S&T 
Battalion wherein he was said to a light truck driver while 
in a combat zone in the Republic of Vietnam.  The veteran's 
stressors were said to include coming under sniper fire and 
rocket fire almost on a weekly basis when he was stationed in 
Chu Lai and his company took casualties. He was present his 
assistant driver named Jones being killed when riding next to 
him while driving in the Dracula Valley, in Chi Lai, in 1968, 
when they were fired upon by the enemy; and losing several 
other friends and acquaintances in combat.  

Pursuant to the November 1998 Remand of the Board, by letter 
dated in March 1999, the RO requested that the in order to 
obtain verification of stressful events.  The U. S. Armed 
Services Center for Research of Unit Records has not yet 
responded.  It is the Board's opinion that a second request 
should be made. A review of the record shows that the 
National Personnel Records Center furnished copies of the 
veteran's personnel records which pertain primarily to his 
Reserve service.  The Board finds that additional development 
in this area is required.

Concerning the veteran's claim for a pension, the Court has 
rendered several decisions, which impact significantly on 
claims for pension benefits.  In Roberts v. Derwinski, 2 Vet. 
App. 387 (1992), the Court held that each disability in a 
pension case must be assigned a percentage rating and the RO 
should discuss the diagnostic codes which it utilized in 
reaching its decision. (emphasis added). In Brown v. 
Derwinski, 2 Vet. App. 444 (1992), the Court held that a 
pension claim must be considered under both the "average 
person" standard delineated in 38 U.S.C.A. § 1502(a) (West 
1991); 38 C.F.R. § 4.15 (1998) and the unemployability 
standards set forth in 38 C.F.R. §§ 3.321, 4.17 (1998).

The most recent VA pension examination was conducted in May 
1998.  At that time the diagnoses included a seizure 
disorder, chronic obstructive pulmonary disease, and adrenal 
mass.  The subsequent statement of the case does not contain 
the pertinent rating criteria. 

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, military, and 
private medical records pertaining to 
recent treatment for his disabilities, to 
include his psychiatric disorder.  The RO 
should also request that the veteran 
provide any additional information 
regarding his stressors, to include the 
dates, locations and the units to which 
he was assigned when the reported 
stressors occurred, to include the named 
of the casualties in his unit.  He may 
submit statements from fellow service 
members or others who witnessed or knew 
of the alleged events at the time of 
their occurrence.  The veteran should be 
told that the information is critical in 
order to obtain supportive evidence of 
the stressful events and that failure to 
respond may result in adverse action.  He 
should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  The RO should obtain all records from 
the VA medical facility in Birmingham, 
Alabama covering the period from January 
1998 to the present.

3.  The RO should request the National 
Personnel Records Center (NPRC) to 
furnish copies of the veteran's personnel 
records for his period of active duty 
from June 1967 to April 1969.  The NPRC 
should also be requested to conduct a 
search of the sick call and morning 
reports for the 23rd S&T Battalion with 
regard to the stressful events described 
by the veteran during 1968, including 
coming under sniper fire and rocket fire 
on several occasions; and witnessing his 
assistant driver named Jones being killed 
when riding next to him while driving in 
the Dracula Valley in 1968, when they 
were fired upon by the enemy.

4.  Following the receipt of the above 
requested information, the RO should 
again request the assistance of all other 
appropriate sources, to include U. S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), in verifying the 
reported stressors. USASCRUR should be 
requested to identify any other sources 
which may have pertinent information.

5.  The RO should make a determination as 
to whether the veteran was engaged in 
combat with the enemy and what stressors 
are verified.

6.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the nature and severity of the veteran's 
psychiatric illness.  The claims folder 
and a copy of this Remand must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  Concerning 
the claim for service connection for 
PTSD, the RO is to inform the examiner 
that only a stressor(s), which has been 
verified by the RO or Board, may be used 
as a basis for a diagnosis of PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should specify whether each 
stressor found to be established by the 
record insufficient to produce post-
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiners.  

If any psychiatric disorder is diagnosed, 
it is requested that the examiner provide 
a Global Assessment of Functioning Scale 
(GAF) score and to render an opinion as 
to the impact the disability(ies) has on 
the veteran's ability to work. 

7.  Thereafter, a VA general examination 
for pension purposes should be performed 
in order to determine the nature and 
severity of all physical disabilities 
claimed by the veteran, to include the 
fungus infection, seizure disorder, and 
COPD.  It is requested that the examiner 
obtain a detailed history concerning the 
frequency, severity and type of seizure 
disorder.  In addition to pulmonary 
function tests and chest x-rays, any 
other testing deemed appropriate should 
be performed.  If the examiner believes 
specialized examinations are required 
they should be conducted.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination. 

8.  The RO should readjudicate the issues 
in appellate status, to include assigning 
current rating percentages for all 
disabilities diagnosed.  

If the benefits sought are not granted, a Supplemental 
Statement of the Case should be issued to the veteran and his 
representative, to include all pertinent rating criteria, and 
they should be provided an opportunity to respond.  The 
claims folder should then be returned to the Board for 
further review, as appropriate.  The purpose of this REMAND 
is to obtain additional information and to ensure compliance 
with due process considerations

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







